DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2022 has been entered.
 	Claims 1-6, 8-13, 15-19, 21-23 are pending.
	Claims 7, 14, 20 are cancelled.

Response to Arguments
Applicant’s arguments with respect to the rejections previously made and the amended claims filed on 6/9/2022 have been fully considered but they are not persuasive.  In view of the claim amendments, the rejections are being updated accordingly.

35 USC 112 Rejections
Applicant’s arguments have been fully considered.
In response to the arguments, it is submitted that upon further consideration, the rejections as set forth in the previous office action are hereby withdrawn. 
35 USC 102 Rejections
Applicant’s arguments on the cited reference McManus fails to disclose amended limitations “based on the query, determining a dataset, wherein the dataset comprises data used to perform the query; determining a first portion of the dataset; sending the first portion of the dataset determined based on the query to a first node such that the first portion of the dataset is loaded into a first memory of the first node by a first process” as recited in amended claim 1 have been fully considered. 
In response to the arguments, it is submitted that the Applicant has indicated that “McManus generally describes receiving a query and sending ‘query segments’ to worker nodes which then create term maps”, which shows that the query in McManus comprises a set of segments, as supported by a  query for the total payments made by women for each state (or the query’s SQL equivalent of SELECT state, SUM(payment) FROM index WHERE gender=‘F’GROUP BY state, which is also a query) as described in para [0039]. 
Since each query segment is directed to a type of data, and the query in McManus is directed to a set of data as shown above, which corresponds to a dataset because a dataset is known by a person having ordinary skill in the art as a set of data. Hence a query with segments is not distinct from a dataset as known by one skilled in the art.  
However, that’s not how Examiner interpreted the dataset in claim 1 as the Examiner didn’t map McManus’s query to claim 1’s data set. As indicated in the previous office action mailed on 4/5/2022. Examiner mapped the dataset in claim 1 to the columnar files (e.g. Parquet files) in at least para [0041] of McManus, wherein the Parquet files include a set of data in columns as described in para [0002].  
Regarding amended limitations cited above, it is submitted that “based on the query, determining a dataset, wherein the dataset comprises data used to perform the query” is properly addressed by McManus at least based on McManus discloses determine a index that contains a set of Parquet files use to perform a received query (e.g. a  query for the total payments made by women for each state, or the query’s SQL equivalent of SELECT state, SUM(payment) FROM index WHERE gender=‘F’GROUP BY state which is also a query); see para [0039-0041].
Plus, the limitations of “determining a first portion of the dataset; sending the first portion of the dataset determined based on the query to a first node” are properly address by McManus at least based on McManus discloses a portion of the index data (e.g. data “gender” column of the index) is being determined and sent to a worker node (e.g. worker node 150_1) representing a first node among plurality of worker nodes for processing based on received query via query distribution with columnar files and query result aggregation; see [0025], & [0039-0044] & 2-3.    
	
Also, Applicant’s arguments on McManus fails disclose the unamended limitations of “sending a first assignment to the first process and a second assignment to the first process…. stored in the first memory of the first node” recited in claim 1 have been fully considered. 
In response to the arguments, it is submitted that that the limitations are properly addressed by McManus at least based on sending a first assignment (e.g. looking at the result of the term map) that has a first task of looking and a 2nd assignment (e.g. extracting values) that has a second task of extracting to be performed using the “gender” columnar data; see para [0042-0048]. 

 Thus for at least the reasoning stated above, it is submitted that amended claim 1--and claims 8 and 15 with similar limitations as claim 1 and other claims not specifically argued--are properly addressed; see rejection below for detail. 
  
35 USC 103 Rejections
Applicant’s arguments have been fully considered.
In response to the arguments, it is submitted that claim 1, 8 & 15 are properly addressed; see reasoning above and rejection below for detail.  Also, the claims rejected under 35 USC 103 are also property addressed; see rejection below for detail.

Furthermore, it is submitted that all limitations in claims--including those not specifically addressed in the Applicant’s remarks--are properly addressed. The reason is set forth in the rejections; see below for detail.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8-10, 13, 15-18, 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McManus et al (Pub No. US 2018/0268000, hereinafter McManus).
McManus is cited in the previous office action. 

With respect to claim 1, McManus discloses a computer-implemented method (Abstract) comprising: 
receiving a query at an application programming interface from a caller ([0029]. [0039]: receive a query at application programing interface from a caller when receive a query from a client via analytic query API supported by the master query processor, such as a request for total payment made by women for each state, which is a SQL query SELECT state, sum(payment) FROM index WHERE gender=”F” Group BY state described in [0039]); 
based on the query, determining a dataset, wherein the dataset comprises data used to perform the query ([0032-0035], [0039-0041]: determine a data set, such as the index that includes a set of Parquet files for that query described in [0041] and the Parquet stores data in columns as described in [0002]); 
determining a first portion of the dataset ([0032-0035], [0041-0042]: determine a first portion of the dataset, such a portion with one or more pieces(shards) of the index, wherein each shard contains one or more columnar files as described in [0042]); 
sending the first portion of the dataset determined based on the query to a first node such that the first portion of the dataset is loaded into a first memory of the first node by a first process ([0024-0027],[0040-0043], Fig 2-3: sending the 1st portion to a first node represented by a 1st working node150_1 based on the query as the Elasticsearch distributes the query to all worker nodes with columnar files of the one or more pieces of the index. The 1st working node being one of the working nodes 150_1 through 150_N, such that the 1st portion is being loaded in the in_memory cache of the first working node by a first process of processing query segment); and 
sending a first assignment to the first process and a second assignment to the first process based on: (1) the first assignment comprising a first task to be performed on the first node using the first portion of the dataset stored in the first memory of the first node, and (2) the second assignment comprising a second task to be performed on the first node using the first portion of the dataset stored in the first memory of the first node ([0042-0048], Fig 3: sending a 1st assignment, such as looking at the result of the term map , and a 2nd assignment, e.g. extracting values. looking at the result of the term map is correspond to a first task of the 1st assignment to be performed on the 1st node using the 1st portion of dataset, and extracting values is correspond to a 2nd task of the 1st assignment to be performed on the 1st node using the 1st portion of  dataset).

  With respect to claim 8, McManus discloses one or more computer storage media having computer-executable instructions embodied thereon that, when executed by one or more processors, cause the one or more processors to perform a method (Abstract, Fig 2), the method comprising: 
receiving a query at an application programming interface from a caller ([0029]. [0039]: receive a query at application programing interface from a caller when receive a query from a client via analytic query API supported by the master query processor); 
based on the query, determining a dataset, wherein the dataset comprises data used to perform the query ([0032-0035], [0039-0041]: determine a data set, such as the index that includes a set of Parquet files for that query described in [0041]); 
determining a first portion of the dataset ([0032-0035], [0039-0041]: determine a data set, such as the index that includes a set of Parquet files for that query described in [0041] and the Parquet stores data in columns as described in [0002]);
sending the first portion of the dataset determined based on the query to a first node such that the first portion of the dataset is loaded into a first memory of the first node by a first process ([0024-0027],[0040-0043], Fig 2-3: sending the 1st portion to a first node represented by a 1st working node150_1 based on the query as the Elasticsearch distributes the query to all worker nodes with columnar files of the one or more pieces of the index. The 1st working node being one of the working nodes 150_1 through 150_N, such that the 1st portion is being loaded in the in_memory cache of the first working node by a first process of processing query segment); and 
sending a first assignment to the first process and a second assignment to the first process based on: (1) the first assignment comprising a first task to be performed on the first node using the first portion of the dataset stored in the first memory of the first node, and (2) the second assignment comprising a second task to be performed on the first node using the first portion of the dataset stored in the first memory of the first node ([0042-0048], Fig 3: sending a 1st assignment, such as looking at the result of the term map , and a 2nd assignment, e.g. extracting values. looking at the result of the term map is correspond to a first task of the 1st assignment to be performed on the 1st node using the 1st portion of dataset, and extracting values is correspond to a 2nd task of the 1st assignment to be performed on the 1st node using the 1st portion of  dataset).

With respect to claim 15, McManus discloses an application programming interface system (Abstract), the system comprising: 
one or more processors (Fig 2); and 
one or more computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to perform operations (Fig 2), the operations comprising: 
receiving a query at an application programming interface from a caller ([0029]. [0039]: receive a query at application programing interface from a caller when receive a query from a client via analytic query API supported by the master query processor); 
based on the query, determining a dataset, wherein the dataset comprises data used to perform the query ([0032-0035], [0039-0041]: determine a data set, such as the index that includes a set of Parquet files for that query described in [0041] and the Parquet stores data in columns as described in [0002]);
determining a first portion of the dataset ([0032-0035], [0041-0042]: determine a first portion of the dataset, such a portion with one or more pieces(shards) of the index, wherein each shard contains one or more columnar files as described in [0042]); 
sending the first portion of the dataset determined based on the query to a first node such that the first portion of the dataset is loaded into a first memory of the first node by a first process ([0024-0027],[0040-0043], Fig 2-3: sending the 1st portion to a first node represented by a 1st working node150_1 based on the query as the Elasticsearch distributes the query to all worker nodes with columnar files of the one or more pieces of the index. The 1st working node being one of the working nodes 150_1 through 150_N, such that the 1st portion is being loaded in the in_memory cache of the first working node by a first process of processing query segment); and 
sending a first assignment to the first process and a second assignment to the first process based on: (1) the first assignment comprising a first task to be performed on the first node using the first portion of the dataset stored in the first memory of the first node, and (2) the second assignment comprising a second task to be performed on the first node using the first portion of the dataset stored in the first memory of the first node ([0042-0048], Fig 3: sending a 1st assignment, such as looking at the result of the term map , and a 2nd assignment, e.g. extracting values. looking at the result of the term map is correspond to a first task of the 1st assignment to be performed on the 1st node using the 1st portion of dataset, and extracting values is correspond to a 2nd task of the 1st assignment to be performed on the 1st node using the 1st portion of  dataset).

	With respect to claims 2, 9 and 16, McManus further discloses
4891-2737-7416 viApplication No. 17/076,267Attorney Docket No.: IP-P3551US1/345642 Response Filed 3/14/2022Reply to Office Action of: 12/29/2021sending a second portion of the dataset to a second node such that the second portion of the dataset is loaded([0024-0025],[0041-0043], Fig 2: sending and distributing requests to all nodes in a cluster indicates that a second portion is being sent to second node represented by a 2nd  working node, which is another working node among working nodes 150_1 through 150_N, such that the 2nd portion is being loaded in the in_memory cache of the second working node by a 2nd process of processing another query segment on the second node);  and 
sending a third assignment to the second process based on the third assignment comprising a third task to be performed on the second node using at least part of the second portion of the dataset stored in the second memory of the second node ([0042-0048], Fig 3: sending a 3rd assignment, such as looking at the result of the term map using the 2nd portion of dataset stored in the 2nd memory of the 2nd node, Looking the result of the term map is correspond to a 3rd of the 3rd assignment to be performed on the 2nd using the 2nd portion of dataset). 

With respect to claims 3, 10 and 17, McManus further discloses 
 writing a first result from the first process to a first file based on the first portion of the dataset ([0024], [0048], Fig 3: writing a 1st result from a 1st process of the 1st working node to a 1st file, e.g. file of  HitCollector result of the 1st working node, based on the 1st portion of dataset); 
writing a second([0024], [0048]: writing a 2hd result from a 2nd  process of the 2nd working node to a 2nd file, e.g. file of  HitCollector result of the 2nd working node,  based on the 2nd portion of dataset);
merging the first file and the second file to a result file([0024], [0048-0049], Fig 3: merge by aggregating values of HitCollector results to create final result); and 
returning data from the result file to the caller ([0024], [0028], [0048-0049], Fig 3: return data from result to the caller when return the final result to the requester).

With respect to claims 6, 13 and 18, McManus further discloses wherein the first assignment and the third assignment are executed([0024-0025], Fig 3: parallel processing of 1st and 3rd assignment since the working nodes are processing query segment in parallel for the same processes).  

With respect to claims 21-23, McManus further discloses splitting the dataset into a plurality of portions of the dataset, including the first portion of the dataset, prior to sending the first assignment to the first process ([0024], [0040-0042], Fig 1: split by segmenting via query plan prior to sending via distributing query segments to working nodes for query segment processing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 11-12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over McManus.

With respect to claims 4, 11 and 19, McManus does not explicitly wherein the query received at the application programming interface from the caller comprises an instruction to override a default use of an on-disk database implementation. 
However, these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The steps of determining a dataset and a first portion, sending the first portion, sending a first and second assignment as claimed would be performed the same regardless of the instruction of the query since the instruction is not being used in any of the steps, nor being functionally related to steps of the claimed method and system. 
Also, “to override a default use of an on-disk database implementation” as claimed in directed to intended use of the instruction; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. Therefore intended use limitations are not required to be taught, see MPEP 2103, 2106 Section II(C), MPEP 2111.04 [R-3]).
Further, McManus additionally discloses having instruction on override use of on-disk database implementation by checking and implementing in-memory cache for each query segment processing on each working node ([0027-0028], [0042-0043], Fig 3). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify teaching of McManus by receiving a query received comprises an instruction to override a default use of an on-disk database implementation as claimed. The motivation of such modification is to improve efficiency and remove delay of query processing ([0010]).

With respect to claims 5 and 12, McManus does not explicitly wherein the first file is uniquely named based on the first portion of the dataset and the second file is uniquely named based on the second portion of the dataset.  
However, these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. All the step of the claims (including writing results, merge results and returning data as recited in claims 3 and 10 respectively) would be performed the same regardless of the naming of the first and second files since the names are not being used in any of the steps, nor being functionally related to steps of the claimed method and system. 
Also, McManus additionally discloses a plurality of Parquet files for one or more columnar files ([0029], [0041]), and each file result represented by a respective HitCollector is corresponding to an appropriate group based on a respective portion of dataset, wherein one group is for each unique value ([0048]), which indicates that each file result is unique named.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify teaching of McManus by uniquely naming each file among a plurality of files (which includes the first and second files) as claimed.  The motivation of such modification is to ensure data accuracy and improve efficiency of query processing ([0010]).

Examiner Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/Primary Examiner, Art Unit 2168